Per Curiam.
Appeal by the Chicago, Milwaukee & St. Paul Railway Company to review an order of the Railroad Commission requiring railroad companies operating in the state of Wisconsin to equip their locomotives with cab curtains as specified in said order.
This is a companion case to Chicago & N. W. R. Co. v. Railroad Comm., and was argued and decided therewith by *242both courts. Therefore, in accordance with the ruling in Chicago & N. W. R. Co. v. Railroad Comm. 47 Sup. Ct. 207:
It is ordered and adjudged that said mandate so filed be entered in this- court, and that pursuant to the command thereof the judgment entered in this court in said action on the 17th day of November, 1925, affirming the judgment of the circuit court for Dane county herein, be and the same is in all things vacated and set aside.
And it is further ordered and adjudged that the judgment of the circuit court for Dane county affirming the order of the Railroad Commission be and the same is hereby reversed, and that this cause be and the same is hereby remanded to said trial court with directions to set aside the order of the Railroad Commission.
Stevens, J., took no part.